

Exhibit 10.70




ALPHA NATURAL RESOURCES, INC.
NON-EMPLOYEE DIRECTOR DEFERRAL ELECTIONS


SECTION I.


ALPHA NATURAL RESOURCES, INC.
2012 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN
DEFERRAL COMMITMENT AND BENEFICIARY DESIGNATION FORM
I, _______________________, a non-employee director of Alpha Natural Resources,
Inc., a Delaware corporation (the “Company”), pursuant to the Alpha Natural
Resources, Inc. Non-Employee Directors Deferred Compensation Plan (the “Plan”)
and the 2012 Long-Term Incentive Plan, hereby make the following elections with
respect to my Compensation (as defined in the Plan and as specified below);
subject to the terms and conditions of the Plan, which are incorporated herein
by reference. Capitalized terms used in this Section I but not otherwise defined
have the meanings given to such terms in the Plan.
1.    Irrevocable Elections Regarding Deferral of Compensation
To defer the following percentages (including zero) of the Compensation
components identified below (to the extent applicable) - for each item below,
please designate a percentage of 0%, 50% or 100%, inclusive (if no percentage is
designated for an item below, you will be deemed to have elected to defer 0%
(i.e., no deferral):
_____
Percentage of the Annual Board Retainer that is otherwise payable to me

_____
Percentage of the Annual Lead Director Retainer, if any, that is otherwise
payable to me

_____
Percentage of the Annual Committee Chair Retainer that is otherwise payable to
me

_____
Percentage of the Board Meeting Fees that are otherwise payable to me

_____
Percentage of the Committee Meeting Fees that are otherwise payable to me

2.    Irrevocable Elections Regarding Form of Deferral - Cash or Shares
For each of the Compensation components above, please designate the percentage
(0%, 50% or 100%) of the deferral that should be credited to your Cash Account
and the percentage (0%, 50% or 100%) of the deferral that should be credited to
your Share Unit Account (for each Compensation Component, the sum of the
designated percentages should equal 100%). To the extent you do not designate
percentages equal to 100% for each Compensation component, you will be deemed to
have any deferrals credited to your Cash Account:


* Any deferred Annual Board Retainer shall be credited under the Plan as
follows:
____ % Credited to your Cash Account
____ % Credited to your Share Unit Account
Total 100%
* Any deferred Annual Lead Director Retainer, if any, shall be credited under
the Plan as follows:
____ % Credited to your Cash Account




--------------------------------------------------------------------------------



____ % Credited to your Share Unit Account
Total 100%
* Any deferred Annual Committee Chair Retainer shall be credited under the Plan
as follows:
____ % Credited to your Cash Account
____ % Credited to your Share Unit Account
Total 100%
* Any deferred Board Meeting Fees shall be credited under the Plan as follows:
____ % Credited to your Cash Account
____ % Credited to your Share Unit Account
Total 100%
* Any deferred Committee Meeting Fees shall be credited under the Plan as
follows:
____ % Credited to your Cash Account
____ % Credited to your Share Unit Account
Total 100%
3.    Beneficiary Designation
If I shall cease to be a director of the Company by reason of my death, or if I
shall die after I become entitled to a distribution under the Plan but prior to
receipt of the entire distribution to which I am entitled, then all of the
distribution to which I am entitled under the Plan and which has not been
distributed to me at the date of my death shall be distributed to
____________________________ (insert name of beneficiary). If no beneficiary is
named, distributions shall be made as provided in the Plan.
4.    Terms Common to the Elections
With respect to the foregoing elections, I understand that:
(a)    except as specified below, I understand that this deferral election shall
be subject to the terms and conditions of the Plan, as amended, and will remain
in effect from year to year and be irrevocable unless otherwise changed by me in
a timely manner or otherwise terminated in accordance with the terms of the
Plan;
(b)    I understand that with respect to any amounts deferred under this Plan, I
am a general unsecured creditor of the Company and that the Plan constitutes a
mere promise by the Company to make benefit payments in the future;
(c)    if I have filed this Deferral Commitment within 30 calendar days of the
date on which I first become eligible to make elections with respect to my
Compensation under the Plan, the election(s) I have made will be effective for
the Compensation that I earn and that is payable to me after the date that I
file this Deferral Commitment with the Company;
(d)    neither I nor my legal representative shall be, or have any of the rights
and privileges of, a stockholder of the Company with respect to any Shares
payable upon distribution of a deferred share unit unless and until certificates
for such Shares, or other evidence of ownership, have been issued and delivered
to me;
(e)    this Deferral Commitment is intended to comply with Section 409A of the
Code and shall be administered, interpreted and construed accordingly;
(f)    this Deferral Commitment shall become irrevocable as of the close of
business on each December 31st of the calendar year preceding the calendar year
that contains the start of the service period to which it applies (or
immediately with respect to initial eligibility elections), and shall be
cancelled only upon my death or Disability or an Unforeseeable Emergency to the
extent consistent with Section 409A of the Code;

2

--------------------------------------------------------------------------------



(g)    the Company has not and will not provide me with any advice or opinion
regarding the tax consequences of this election and the Plan, and I am solely
responsible for obtaining my own tax advisor with respect to these matters;
(h)    the Company shall not be liable for, and nothing provided or contained in
this Deferral Commitment or the Plan will be construed to obligate or cause the
Company to be liable for, any tax, interest or penalties imposed on me related
to or arising with respect to any violation of Section 409A of the Code; and
(i)    in the event of any discrepancy between the Plan and this Deferral
Commitment, the Plan shall control.

3

--------------------------------------------------------------------------------



SECTION II.


ALPHA NATURAL RESOURCES, INC.
2012 LONG-TERM INCENTIVE PLAN
2013 DEFERRAL ELECTION FORM FOR NON-EMPLOYEE DIRECTORS
(RESTRICTED STOCK UNIT AWARDS)
 
I, _______________________, a non-employee director of Alpha Natural Resources,
Inc., a Delaware corporation (“Alpha”), hereby make the following elections with
respect to any restricted stock unit awards (“RSUs”) granted to me in 2013 under
the Alpha Natural Resources, Inc. 2012 Long-Term Incentive Plan (the “LTIP”);
subject to the terms and conditions of the LTIP, which are incorporated herein
by reference. Capitalized terms used in this Section II but not otherwise
defined have the meanings given to such terms in the LTIP.


Please check the applicable boxes and complete form as appropriate.
1.    No Deferral:
□     I hereby elect NOT to defer the date on which shares of Alpha’s common
stock (the “Shares”) that vest under any RSUs granted to me in 2013 under the
LTIP (the “2013 RSU Awards”) are to be issued. Thus, except as otherwise
provided in the 2013 RSU Award agreement(s), the Shares subject to my 2013 RSU
Award(s) will be issued on the one-year anniversary date of the Issue Date (as
defined in the applicable 2013 RSU Award agreement) or as soon as reasonably
practicable but in no event later than the 15th day of the third month following
such date.
If you make the above election, you do NOT need to complete the rest of the
Deferral Election Form.
Please note that if you fail to complete, execute and return this Deferral
Election Form to Alpha prior to December 31, 2012, you will be deemed to have
made an affirmative election not to defer receipt of any of your 2013 RSU
Awards.
2.    Amount of Deferral:
I hereby elect to defer the issuance of:
□
all of the Shares which vest and become issuable to me under the 2013 RSU
Award(s)

□
fifty percent (50%) of the Shares which vest and become issuable to me under the
2013 RSU Award(s)


4

--------------------------------------------------------------------------------





3.    Timing of Issuance
I hereby elect that the distribution of the vested Shares subject to this
Deferral Election will be made or, in the event of an installment distribution,
will commence on the following distribution date, or as soon as administratively
practical thereafter (but in no event later than 15th day of the third month
following such date):
□                fifth anniversary of the Issue Date
□
the date on which I Separate from Service (as defined in the applicable form of
RSU Award Agreement previously approved by the Committee under the LTIP)

4.    Method of Issuance:
Subject to the following provisions of this election form, I hereby elect the
following method of distribution for my deferred vested Shares:
□    lump sum distribution
□    equal annual installments over a period of ____ years (not to exceed 5),
with the first such annual installment to commence on the distribution date
selected above, and the remaining installments to be made on the successive
anniversary dates of the distribution date
Notwithstanding the foregoing elections, I understand that:
If I die, or incur a Permanent Disability (as defined in the applicable form of
RSU award agreement previously approved by the Committee under the LTIP), or in
the event of a Change of Control (as defined in the applicable form of RSU award
agreement previously approved by the Committee under the LTIP), liquidation or
dissolution of Alpha before the distribution of my deferred vested Shares
begins, then all of those Shares will be distributed to me (or the personal
representative of my estate) in a lump sum on such date, or as soon as
administratively practical thereafter (but in no event later than 15th day of
the third month following such date), whether I have elected a lump sum
distribution or an installment distribution.
If I die or incur a Permanent Disability after the commencement of an
installment distribution, but before all my deferred vested Shares have been
issued, I understand that the remainder of those Shares will continue to be
issued to me (or the personal representative of my estate) in accordance with
the installment distribution I have elected.
I understand that in the event of a Change of Control transaction or the
liquidation or dissolution of Alpha (or if such event occurs while I am
receiving an installment distribution of vested Shares), then all of my deferred
vested Shares will be distributed to me in a lump sum contemporaneous with the
completion of the Change of Control transaction, or liquidation or dissolution
of Alpha. No installment distribution will be made to me in such event.
I further acknowledge that the above payment schedule with respect to my 2013
RSU Award(s) will remain in effect unless I make a new election (re-deferral),
on a form prescribed by Alpha, to delay a previously elected payment date;
provided, however, that in no event may a new payment election establish a
payment date earlier than the date previously elected. Any such new election
(re-deferral): (i) will not take effect for at least 12 months after the date on
which the re-deferral election is made; (ii) must defer the first payment for at
least five years from the date the original payment would have otherwise been
made; and (iii) must be made at least 12 months before the date the payment
would have otherwise been made. Any new election that does not satisfy the
applicable foregoing requirements will be invalid, null, and void, and the
payment schedule set forth in such previous election shall control. For purposes
of making a new election, installment payments shall be treated as the
entitlement to a single payment.
I understand and agree that notwithstanding anything to the contrary in this
Deferral Election, in no event will any Shares be issued to me until I have
vested in those Shares in accordance with the terms of the applicable 2013 RSU
Award agreement pursuant to which my 2013 RSU Award(s) will be granted and
satisfied all of my applicable income and employment withholding tax
obligations.
As required by the Federal tax laws, my Deferral Election is irrevocable and
cannot be changed or modified under any circumstances except as specifically
provided herein.

5

--------------------------------------------------------------------------------



To the extent my rights under law to receive the Shares deferred pursuant to
this election are greater than the rights of a general unsecured creditor of the
Company, I hereby waive those rights and agree that I shall have only the rights
of a general unsecured creditor with respect to the issuance of my deferred
vested Shares subject to my 2013 RSU Award(s).
I understand that my Deferral Election and the provisions governing the
distribution of the deferred vested Shares will be subject to such modifications
and additional restrictions as may become necessary to avoid current taxation of
those deferred vested Shares as a result of future changes to the tax laws
governing deferred compensation arrangements, and any portion of my deferred
Share issuance adversely affected by such changes may become the subject of an
immediate lump sum payout.
*                *                *


 

I understand that the above elections in Sections I and II will be effective
only if this form is completed and executed by me and returned to Alpha on or
before December 31, 2012.


Date:


________________________    ______________________________________
[insert director’s name]




Receipt acknowledged on behalf of Alpha Natural
                                                                                                            Resources,
Inc.:




Date:                                                                        By
___________________________________


________________________    Its ____________________________________





6